UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-6981



DONTEZ LAMONT SIMUEL,

                                                Plaintiff - Appellant,

             versus


PAULA SMITH; REGGIE WEISNER; WHITNER; MATT
CLARK; NIMAN; VALERIE CARSWELL; BELL; HATTIE
PIMPONG; MITCH JOHNSON,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:04-cv-00182)


Submitted:    July 20, 2007                  Decided:   August 15, 2007


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dontez Lamont Simuel, Appellant Pro Se. James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dontez Lamont Simuel appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.            See Simuel v.

Smith, No. 5:04-cv-00182 (W.D.N.C. Apr. 5, 2006). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -